DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          








                                        NO. 12-06-00064-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
LAIRD
HILL SALT WATER 
DISPOSAL,
LTD. AND BOLTSERV, INC.,          §          APPEAL FROM THE 
APPELLANTS
 
V.        §          COUNTY
COURT AT LAW NO. 2 OF
 
EAST
TEXAS SALT WATER
DISPOSAL
COMPANY, INC.,        §          GREGG COUNTY, TEXAS
APPELLEE


















 
 

MEMORANDUM OPINION
PER
CURIAM




            Appellants have filed a voluntary motion to dismiss this
appeal.  The motion has been signed by
Appellants’ attorney and represents that the issues raised in this appeal have
been resolved by a Reformed and Amended Order Pending Final Condemnation signed
by the trial court on September 14, 2006. 
Because Appellants have met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(1), the motion is granted and the appeal is dismissed.  
Opinion
delivered September 29, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and Bass, Retired Justice, Twelfth
Court of Appeals, Tyler, sitting by assignment.
 
 
 
 
(PUBLISH)